DETAILED ACTION

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1, 6-8, 10-17,19 and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is related to the field of occupancy monitoring.
Applicant uniquely claimed a distinct feature in the independent claim XXX, which in combination with the other features are neither anticipated nor obvious over the art of record. The features are “detecting a first human effect in the set of human effects and absence of humans within a predefined area associated with the first desk from the first image based on the first set of features; " in response to detecting the first human effect in the set of human effects and absence of humans within the predefined area associated with the first desk from the first Page 2 of 18Serial No.: 17/320,151 Attorney Docket No.: VERG-M06-US2 image, identifying the first desk in the occupied with human absent state according to the .” 
Synnott et al. ("Detection of workplace sedentary behavior using thermal sensors." 2016 38th Annual International Conference of the IEEE Engineering in Medicine and Biology Society (EMBC).IEEE, 2016.), the closest prior art of record founded, discloses many of the limitations of the claims. However, Synnott, either, singularly or in combination with other prior art of record, fails to anticipate or render the above underlined limitations obvious.
The other independent claims recite features similar to the features discussed above. Therefore, the other independent claims are allowable for analogous reasons.
The dependent claims are allowed for the reasons concerning the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625. The examiner can normally be reached Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FABIO S LIMA/Primary Examiner, Art Unit 2486